EXHIBIT 10.1

ALLOY, INC.

COMPENSATION ARRANGEMENTS FOR NAMED EXECUTIVE OFFICERS

Listed below are the base salaries for the fiscal year ending January 31, 2008
(“Fiscal 2007”) and bonuses and other compensation paid to our named executive
officers for services rendered during the fiscal year ended January 31, 2007
(“Fiscal 2006”). None of our named executive officers have received an increase
in base salary subsequent to Fiscal 2006. Bonuses and other compensation, if
any, for services rendered during Fiscal 2007 have not yet been determined.

 

Named Executive Officer

   Fiscal
2007 Base
Salary ($)     Cssh
Bonus ($)   

Value of Restricted

Stock Grants ($)

   

Stock

Options (#)

    All Other
Compensation ($)  

Matthew C. Diamond,

Chief Executive Officer and Chairman

   $ 420,000     $ 400,000    $ 180,000 (1)   —         —    

James K. Johnson, Jr.,

President and Chief Operating Officer

   $ 420,000     $ 400,000    $ 180,000 (1)   —         —    

Gary J. Yusko,

Chief Financial Officer

   $ 242,000     $ 75,000    $ 125,000 (2)   55,000 (3)     —    

Gina R. DiGioia, Esq.,

Chief Legal Officer and Secretary

   $ 200,000     $ 30,000    $ 30,000 (4)   —         —    

Robert L. Bell,

Chief Technology Officer

   $ 402,000 (5)   $ 15,000    $ 25,000 (6)   —       $ 23,100 (7)

--------------------------------------------------------------------------------

(1) Consists of 15,164 shares of restricted stock granted on April 5, 2007 for
services rendered during Fiscal 2006 at a price of $0.01 per share under our
Amended and Restated 1997 Employee, Director and Consultant Stock Option and
Stock Incentive Plan (the “1997 Plan”). The shares are valued at $11.87 per
share, the closing sale price of our common stock on March 30, 2007. The
restrictions on these shares lapse annually over a three-year period, subject to
our right of repurchase as outlined in a restricted stock agreement executed by
the recipient and us.

(2) Includes: (i) 4,775 shares of restricted stock granted on June 12, 2006 for
services rendered during Fiscal 2006 at a price of $0.01 per share under our the
1997 Plan, which shares are valued at $10.47 per share, the closing sale price
of our common stock on June 9, 2006; and (ii) 6,318 shares of restricted stock
granted on April 5, 2007 for services rendered during Fiscal 2006 at a price of
$0.01 per share under our the 1997 Plan, which shares are valued at $11.87 per
share, the closing sale price of our common stock on March 30, 2007. The
restrictions on these shares lapse annually over a three-year period, subject to
our right of repurchase as outlined in restricted stock agreements executed by
Mr. Yusko and us.

(3) Options to purchase 55,000 shares of our common stock were granted on
March 6, 2006 at an exercise price of $13.21 per share under the 1997 Plan. The
options vest annually over a three-year period.

(4) Consists of 2,527 shares of restricted stock granted on April 5, 2007 for
services rendered during Fiscal 2006 at a price of $0.01 per share under our the
1997 Plan, which shares are valued at $11.87 per share, the closing sale price
of our common stock on March 30, 2007. The restrictions on these shares lapse
annually over a three-year period, subject to our right of repurchase as
outlined in restricted stock agreements executed by Ms. DiGioia and us.

(5) At Mr. Bell’s election, we deferred payment of $100,000 of his base salary
to pay the premiums on certain life insurance policies owned by us that insure
Mr. Bell’s life.

(6) Consists of 2,106 shares of restricted stock granted on April 5, 2007 for
services rendered during Fiscal 2006 at a price of $0.01 per share under the
1997 Plan. The shares are valued at $11.87 per share, the closing sale price of
our common stock on March 30, 2007. The restrictions on these shares lapse
annually over a three-year period, subject to our right of repurchase as
outlined in a restricted stock agreement executed by Mr. Bell and us.

(7) Amount represents the dollar value of rent paid by us for an apartment used
by Mr. Bell on a priority basis, the lease for which was assumed by Mr. Bell
beginning September 1, 2006.